Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed on 10/7/2022 has been entered. Applicant’s amendments to the claims have overcome each 112(b) rejections previously set forth in the Non-Final Office Action dated on 8/9/2022.	
Claim Status
Claims 1-5, 7-11 and 14-15 are pending.
Claims 6, 12-13 and 16-20 are canceled by Applicant.
Response to Arguments
Applicant's arguments “Applicant Arguments/Remarks Made in an Amendment" with the “Amendment/Req. Reconsideration-After Non-Final Reject” filed on 10/7/2022, have been fully considered, but are moot because the arguments do not apply to new ground of rejections with new references, US 2020/0373165 A1 to Park, US 2013/0082393 A1 to Kawamura and US 2014/0029181 A1 to Gstrein being used in the current rejections, see detail below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 2-5 and 14-15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 2, it recites "further comprising a first dielectric layer …".  There is antecedent basis issue because the first dielectric layer is recited in the parent claim 1. For the examination purpose, it is interpreted as "further comprising the first dielectric layer …". 
Regarding Claims 3-5, those are rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 2.
Regarding claim 14, it recites "further comprising a first dielectric layer …".  There is antecedent basis issue because the first dielectric layer is recited in the parent claim 11. For the examination purpose, it is interpreted as "further comprising the first dielectric layer …". 
Regarding Claims 15, it is rejected under 35 U.S.C. 112 (b), because of their dependency status from claim 14. Furthermore, the claim 15 also recites “further comprising barrier layers and barrier spacers …”. There is antecedent basis issue because the barrier layers and the barrier spacers are recited in the parent claim 11. For the examination purpose, it is interpreted as "further comprising the barrier layers and the barrier spacers …".
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Chanro Park et al., (US 2020/0373165 A1, hereinafter Park) in view of Takeshi Kawamura, (US 2013/0082393 A1, hereinafter Kawamura) and in further view of Florian Gstrein et al., (US 2014/0029181 A1, hereinafter Gstrein).
Regarding claim 1, Park discloses a semiconductor device, comprising:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Park’s Fig. 11, annotated. 
a fin (at least one fin as marked made of semiconductor substrate 102 in Fig. 1/11 described in [0029]); 
a gate structure (106 in Fig. 11) positioned on the fin (described in [0034]); 
impurity regions (S/D regions 104 doped described in [0031]) positioned on two sides of the fin (left and right sides of the fin described in [0030]);
contacts (conductive material 144 and lining material 142) positioned on the impurity regions (104); and 
conductive covering layers (conductive material 148 in Fig. 11) positioned on the contacts (144); 
a first dielectric layer (ILD 110) positioned on the gate structure (106) …, wherein the contacts (144/142) are positioned along the first dielectric layer (110)
Park does not expressly disclose a second dielectric layer positioned on the first dielectric layer (110), wherein the contacts (144/142) are positioned … along the second dielectric layer and protruding from a top surface of the second dielectric layer; wherein the conductive covering layers (148) comprise copper germanide. 
However, in the same semiconductor device field of endeavor, Kawamura discloses 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Kawamura’s Fig. 50, annotated.
a semiconductor device in Fig. 50 comprises an insulating film SO (first dielectric layer) over a gate electrode G1; an insulating film IL1 (second dielectric layer) on the insulating film SO (first dielectric layer); a plug PL1a (contacts) is positioned along the insulating film SO (first dielectric layer) and the insulating film IL1 (second dielectric layer),  and the insulating film IL1 (second dielectric layer) protruding from a top surface of the insulating film IL1 (second dielectric layer); and a wiring W1a capping on a protruding portion of the plug PL1a. 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to implement the Kawamura’s insulating film IL1 (second dielectric layer) on the Park’s ILD layer (first dielectric layer) and make the Park’s contacts protruding from the first dielectric layer and the second dielectric layer so the Park’s contacts width can be limited by the Kawamura’s insulating film and the protruding portion of the Park’s contacts can be capped by Park’s conductive cover layers according to Kawamura’s teaching in Fig. 50 to increase contact area between the protruding portion of the Park’s contacts and Park’s conductive cover layers. 
Park modified by Kawamura does not expressly disclose wherein the conductive covering layers (Park’s 148) comprise copper germanide.
However, in the same semiconductor device field of endeavor, Gstrein discloses interconnect structures 128 in Fig. 2 can be made of copper germanide (Cu3Ge) described in [0026].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select Gstrein’s Cu3Ge for Park’s the conductive covering layers to provide superior resistance to electromigration relative to copper as described in [0032] by Gstrein. 
Regarding claim 2, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 1,
further comprising the first dielectric layer (Park’s 110 in Fig. 11 equivalent to Kawamura’s SO in Fig. 50) positioned on the gate structure (Kawamura’s G1), wherein top surfaces of the contacts (top surfaces of Kawamura’s PL1a) are at a vertical level above a vertical level of a top surface of the first dielectric layer (vertical level of a top surface of the Kawamura’s SO).  
Regarding claim 3, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 1,
further comprising contact spacers (Park’s portions of ILD 110 in Fig. 11) positioned on sides of the contacts (sides of the Park’s 144) and positioned between the first dielectric layer (Park’s 110) and the impurity regions (Park’s 104).  
Regarding claim 4, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 3,
wherein top surfaces of the impurity regions (top surfaces of the Park’s 104) are at a vertical level above a vertical level of a top surface of the fin (vertical level of a top surface of the Park’s fin).  
Regarding claim 5, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 4,
wherein the gate structure (Park’s 106) comprises: 
a gate dielectric layer positioned on the fin (Park’s 106 may include high-k dielectric layer that is formed over a region of the surface of the fin described in [0034]); 
a gate conductive layer (Park’s 106 is high-k metal gate structure may include a metallic layer described in [0034]) positioned on the gate dielectric layer (the high-k dielectric layer described in [0034]); and 
a gate filler layer (a Park’s gate electrode formed over the metallic layer described in [0034]) positioned on the gate conductive layer (the metallic layer).  
Regarding claim 7, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 1,
wherein the contacts (Park’s 144/142) comprise: 
lower portions (Park’s lower portions of the 144/142 in Fig. 11 equivalent to Kawamura’s lower portion of PL1a in Fig. 50) positioned on the impurity regions (Park’s 104 equivalent to Kawamura’s p-type semiconductor region PS2) and below the first dielectric layer (Park’s 110 equivalent to the Kawamura’s SO); 
middle portions (middle portions of Park’s 144/142 equivalent to Kawamura’s middle portion of PL1a) positioned along the first dielectric layer (the Park’s 110 equivalent to the Kawamura’s SO) and on the lower portions (the Kawamura’s lower portion of PL1a); and 
upper portions (upper portions of Park’s 144/142 equivalent to Kawamura’s upper portion of PL1a) positioned along the second dielectric layer (the Kawamura’s insulating film IL1), on the middle portions (the Kawamura’s middle portion of PL1a), and protruding from the top surface of the second dielectric layer (the top surface of the Kawamura’s IL1); 
wherein the conductive covering layers (the Park’s 148 equivalent to the Kawamura’s wiring W1a) are positioned on the upper portions (the Kawamura’s upper portion of PL1a).
Regarding claim 8, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 7,
Park modified by (Kawamura and Gstrein) does not expressly disclose wherein widths of the lower portions (widths of the Park’s lower portions of the 144/142 in Fig. 11) are greater than widths of the middle portions (widths of the Park’s middle portions of the 144/142).
However, the change of size or shape absent unexpected results is a prima facie obvious in view of In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardnerv.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), see MPEP 2144.04.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to add the “widths of the lower portions greater than widths of the middle portions” into the claim. 
Regarding claim 9, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 7,
wherein widths of the upper portions (widths of the Park’s upper portions of the 144/142 in Fig. 11) are greater than widths of the middle portions (widths of the Park’s middle portions of the 144/142).  
Regarding claim 10, Park modified by (Kawamura and Gstrein) discloses the semiconductor device of claim 7,
wherein widths of the upper portions (widths of the Park’s upper portions of the 144/142 in Fig. 11) are greater than widths of the lower portions (widths of the Park’s lower portions of the 144/142).

Claims 11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chanro Park et al., (US 2020/0373165 A1, hereinafter Park) in view of Takeshi Kawamura, (US 2013/0082393 A1, hereinafter Kawamura).
Regarding claim 11, Park discloses a semiconductor device, comprising:
a fin (at least one fin as marked made of semiconductor substrate 102 in Fig. 1/11 described in [0029]); 
a gate structure (106 in Fig. 11) positioned on the fin (described in [0034]); 
impurity regions (S/D regions 104 doped described in [0031]) positioned on two sides of the fin (left and right sides of the fin described in [0030]);
contacts (conductive material 144) positioned on the impurity regions (104); and 
top conductive layers (conductive material 148 in Fig. 11) positioned on the contacts (144); 
barrier layers (lining material 142) positioned between the contacts (144) and the gate structure (106) …;
a first dielectric layer (ILD 110) positioned on the gate structure (106) …, wherein the first dielectric layer (110) is positioned on the gate structure (106), the contacts (144) and the barrier layers (142) are positioned along the first dielectric layer (110)…; 
wherein the top conductive layers (148) are formed of titanium silicide, nickel silicide, nickel platinum silicide, tantalum silicide, or cobalt silicide (the conductive material 148 can be same as conductive material 144 described in [0049] which can be same as conductive material 124 described in [0047], the conductive material 124 can be nickel silicide or cobalt silicide described in [0044]).
Park does not expressly disclose the barrier layers (the lining material 142) … between the contacts (the 144) and the impurity regions (the 104); … barrier spacers …; the contacts (the 144) and the barrier layers (the 142) … are protruding from a top surface of the first dielectric layer (a top surface of the 110), and the barrier spacers are positioned on sides of the barrier layers (sides of the 142) and on the top surface of the first dielectric layer (the top surface of the 110);
However, in the same semiconductor device field of endeavor, Kawamura discloses a semiconductor device in Fig. 50 comprises a barrier conductive film PBM (barrier layer) positioned along a plug PL1a and the barrier conductive film PBM (barrier layer) positioned between the plug PL1a (contact) and a p-type semiconductor region PS2 (impurity region); barrier conductor film WBM described in [0435] (barrier spacer) in a wiring W1a; the plug PL1a (contact) and the barrier conductive film PBM (barrier layer) are protruding from a top surface of an insulating film SO (first dielectric layer), and an insulating film IL1 (second dielectric layer); the barrier conductor film WBM (barrier spacer) is positioned on sides of the barrier conductive film PBM (barrier layer) and on a top surface of the insulating film SO (first dielectric layer); 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Park’s barrier layers and contacts and implement the Kawamura’s barrier spacers and second dielectric layer according to Kawamura’s teaching in Fig. 50 to prevent the material diffusion between the barrier layer and the impurity regions and the material diffusion between the contacts and the top conductive layers.
 Regarding claim 14, Park modified by Kawamura discloses the semiconductor device of claim 11,
further comprising the first dielectric layer (Park’s 110 in Fig. 11 equivalent to Kawamura’s SO in Fig. 50) positioned on the gate structure (Park’s 106 equivalent to Kawamura’s G1), a second dielectric layer (the Kawamura’s IL1 as addressed in claim 14) positioned on the first dielectric layer (Kawamura’s SO), wherein the contacts (Park’s 144/142 in Fig. 11 equivalent to Kawamura’s PL1a in Fig. 50) comprise: 
lower portions (Park’s lower portions of the 144/142 in Fig. 11 equivalent to Kawamura’s lower portion of PL1a in Fig. 50) positioned on the impurity regions (Park’s 104 equivalent to the Kawamura’s p-type semiconductor region PS2) and below the first dielectric layer (Park’s 110 equivalent to the Kawamura’s SO); 
middle portions (middle portions of Park’s 144/142 equivalent to Kawamura’s middle portion of PL1a) positioned along the first dielectric layer (the Park’s 110 equivalent to the Kawamura’s SO) and on the lower portions (the Kawamura’s lower portion of PL1a); and 
upper portions (upper portions of Park’s 144/142 equivalent to Kawamura’s upper portion of PL1a) positioned along the second dielectric layer (the Kawamura’s insulating film IL1), on the middle portions (the Kawamura’s middle portion of PL1a), and protruding from the top surface of the second dielectric layer (the top surface of the Kawamura’s IL1); 
wherein the top conductive layers (the Park’s 148 equivalent to the Kawamura’s wiring W1a) are positioned on the upper portions (the Kawamura’s upper portion of PL1a).
Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if the 112b issue is solved and rewritten in independent form including all of the limitations of the base claim 11 and any intervening claims
The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112.  
Regarding claim 15, the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: recited features of the semiconductor device of claim 14, “wherein the barrier layers are positioned between the lower portions and the middle portions” as recited in claim 15, in combination with the remaining features in claim 15, the intervening claim 15 and the base claim 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARUN LU whose telephone number is (571)270-0164. The examiner can normally be reached M-F 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARUN LU/Primary Examiner, Art Unit 2898